       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

MONTANA WILDLIFE FEDERATION,
et al.,                                                   CV-18-69-GF-BMM
                    Plaintiffs,
                                                                 ORDER
       vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior, et al.,

                    Federal Defendants,

       and,

WESTERN ENERGY ALLIANCE, et al.,

                    Defendants-Intervenors




                                  INTRODUCTION

      This Court entered an order vacating a number of oil and gas lease decisions

and associated leases that took place in Montana along with an oil and gas lease

decision and associated leases in Wyoming. (Doc. 147). The Federal Defendants,

Western Energy Alliance (“WEA”), and State of Wyoming have all filed motions

asking this Court to stay its vacatur of the Wyoming oil and gas lease decision and

associated leases. (Docs. 164, 166, 171.) Federal Defendants ask the Court to stay
       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 2 of 6



its vacatur pending appeal and “instead order a suspension of operations and

productions with respect to the Wyoming leases pending the appeal.” (Doc. 165 at

6.) Wyoming similarly requests that the “the portion of the Court’s partial

summary judgment order vacating the Wyoming leases be stayed and that the

Court instead order that activities on the lease be suspended pending appeal.”

(Doc. 167 at 26.) WEA (collectively with Wyoming and Federal Defendants

“Movants”) asks the Court to stay the vacatur pending appeal, but opposes any

suspension of operations and production on the leases pending appeal. (Docs. 172

at 2 and 175 at 2.) Plaintiffs “do[] not categorically oppose a stay pending appeal,”

but argues that the Court should deny these requests “without prejudice to their

later renewal if Movants later file a proper appeal, or if the Ninth Circuit denies the

Federation’s motion to dismiss the pending appeals.” (Doc. 174 at 24-25.) The

Court will grant the motions, stay the vacatur of the Wyoming leasing decision and

associated leases, and suspend any operation or production related to those leases.

The stay and suspension will remain in place pending appeal.

                                     ANALYSIS

      The Court will stay the lease vacatur and suspend any operation or
               production related to those leases pending appeal.

      Courts have discretion when deciding whether stay of an order pending

appeal. See Nken v. Holder, 556 U.S. 418, 433 (2009). The decision to grant a stay

depends on “upon the circumstances of the particular case.” Id. (quoting Virginian

                                              2
       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 3 of 6



Ry. Co. v. United States, 272 U.S. 658, 672–73 (1926)). Courts analyze the

circumstances of a case under the following four-factor test: “(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” Id. at 434. The party seeking a

stay bears the burden of proof. See id. The first two factors “are the most critical,”

and Courts only consider the last two factors “[o]nce an applicant satisfies the first

two factors.” Id. at 434-35.

      Movants have satisfied the first prong of the stay analysis. The Supreme

Court stated that a party asking for a stay must make a “strong showing” of

likelihood of success on the merits, but Courts have offered varying formulations

as to what constitutes a “strong showing.” See Lair v. Bullock, 697 F.3d 1200,

1204 (9th Cir. 2012). The Ninth Circuit has stated that a movant need not show

that it is more likely than not to success on the merits, but must make “substantial

case for relief on the merits.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir.

2011) (per curiam); see Lair, 697 F.3d at 1204.

      Movants have indeed not shown that they are more likely than not to

succeed on the merits, but nonetheless have made a substantial case for relief on

the merits. The Court remains confident for all of the reasons stated in its summary

                                               3
       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 4 of 6



judgment order. That said, the Court recognizes that the issues raised in summary

judgment proved complex and hardly had an obvious outcome. BLM may not be

more likely than not to succeed, but the close questions raised on appeal mean

BLM inherently has a “substantial case for relief on the merits.” Leiva-Perez, 640

F.3d at 966.

      The Court writes nonetheless to clear up one particularly misleading

characterizations of the Court’s Order that Movants have included in their briefing.

Federal Defendants maintain that the Order “suggested that deferral of parcels was

the appropriate mechanism to accomplish” the prioritization objective. (Doc. 165

at 15 (emphasis added); id.at 17 (“by interpreting the RMPA to require the deferral

of at least some parcels in sage grouse habitat in order to meet the prioritization

objective”; id. at 20 (“the Court’s interpretation of the prioritization objective in

IM 2018-026 as requiring the deferral of at least some parcels in sage grouse

habitat”).) The Court’s Order does not require deferral of parcels. Rather, it points

to deferral of parcels as an appropriate mechanism to accomplish the prioritization

objective and one which BLM has previously used. Nothing in the Court’s order

purports to say that the 2016 IM stood as the only reasonable interpretation of the

prioritization requirement, just that the 2018 IM was an unreasonable one.

      Similarly, the Court’s order in no way requires BLM “to withhold all parcels

in sage grouse habitat.” (Id. at 24.) In stating that the “proper implementation of

                                               4
       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 5 of 6



the 2015 Plans’ priority requirement means that BLM may not include parcels

included in the lease sales,” the Court was simply acknowledging that it had no

way to determine what the lease sale would look like after BLM had remedied its

errors as related to the prioritization objective. BLM may include some of the

included in the lease sales; but BLM also may not include some of them. The

Court has no way to determine one way or the other in the absence of a valid

interpretation of the prioritization objective.

      Movants also have satisfied the second factor of the stay analysis. Setting

aside or cancelling leases would require the Federal Defendants to recover funds

paid to Wyoming and the lessees. (Doc. 165 at 26-27.) Wyoming claims it would

be forced “to repay or withhold from its people and local governments $17.5

million,” potentially affecting funding for public school children, and services

provided to the elderly and disabled. (Doc. 167 at 18-20.)

      The remaining two factors counsel in favor of staying the lease vacatur and

suspending operations and production on the associated leases. Allowing any

operation or production to move forward would substantially injure Plaintiffs’

interest in the proceedings. Any drilling or potential production on the challenged

lease sales could disturb and fragment sage grouse habitat. This potential

disturbance constitutes irreparable harm. See, e.g., San Luis Valley Ecosystem

Council v. U.S. Fish & Wildlife Serv., 657 F. Supp. 2d 1233, 1237, 1240 (D. Colo.

                                                  5
       Case 4:18-cv-00069-BMM Document 189 Filed 08/25/20 Page 6 of 6



2009). Failing to maintain the sage grouse habitat would also go against the public

interest. As things stand at the moment, maintaining the status quo by suspending

production and operation on the Wyoming leases while staying the lease vacatur

for the Wyoming leases strikes the proper balance between all the interests and

harms present in this case.

                                     ORDER

      Accordingly, IT IS ORDERED that:

    Federal Defendants motion to stay (Doc. 164) is GRANTED;

    The State of Wyoming’s motion to stay (Doc. 166) is GRANTED;

    Western Energy Alliance’s motion to stay (Doc. 171) is GRANTED, IN
     PART, and DENIED, IN PART. The order is denied to the extent it asks
     the Court to allow continued operations and production on the leases
     pending appeal.

             Dated this 25th day of August, 2020.




                                            6
